Case 2:19-cv-04863-JLS-DFM Document 16 Filed 09/06/20 Page 1 of 1 Page ID #:5505


                                                                       JS-6


                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



   GABRIEL MARQUEZ,                       No. CV 19-04863-JLS (DFM)

           Petitioner,                    JUDGMENT

              v.

   STU SHERMAN,

           Respondent.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Petition is dismissed and this action is
  dismissed with prejudice.


   Date: September 6, 2020                 ___________________________
                                           JOSEPHINE L. STATON
                                           United States District Judge
